In a proceeding pursuant to article 78 of the CPLR to compel the return of a certain amount of money ($660), the appeal is from a judgment of the Supreme Court, Nassau County, entered April 13, 1973, which inter alia granted the application. Judgment affirmed, with costs. Even assuming that petitioner’s money was legally seized by the police upon his arrest, the subsequent dismissal of the criminal charges raised a duty upon the authorities to return the money upon petitioner’s demand. An arbitrary and capricious refusal to return the money upon due demand may properly be reviewed in .an article 78 proceeding in the nature of mandamus (cf. McClendon v. Rossetti, 460 F. 2d 111). Martuscello, Acting P. J., Christ, Brennan, Benjamin and Munder,
JJ., concur. |[78 Misc 2d 187,]